861 A.2d 131 (2004)
182 N.J. 77
A.H. ROBINS COMPANY, INC., a Delaware Corporation, Plaintiff-Appellant,
v.
DIRECTOR, DIVISION OF TAXATION, Defendant-Respondent.
Supreme Court of New Jersey.
Argued November 8, 2004.
Decided December 7, 2004.
Michael A. Guariglia, Newark, argued the cause for appellant (McCarter & English, attorneys; Mr. Guariglia and Charles M. Costenbader, of counsel; Mr. Guariglia, Mr. Costenbader and Open Weaver Banks, on the briefs).
Mala S. Narayanan, Deputy Attorney General, argued the cause for respondent (Peter C. Harvey, Attorney General of New Jersey, attorney; Patrick DeAlmeida, Assistant Attorney General, of counsel; Ms. Narayanan and Margaret A. Holland, Deputy Attorney General, on the brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Stern's opinion of the Appellate Division, reported at 365 N.J.Super. 472, 839 A.2d 914 (2004).
For reversal and remandment  Chief Justice PORITZ, Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE and RIVERA-SOTO  7.
Opposed  None.